0~28 S.W.3d 240.


                                          RESPECTFULLY SUBMITTED

                                          ~~12&1~
                                          Santiago Olivares/Pro se
                                          TDC # 1607304
                                          Darrington Unit
                                          59 Darrington Rd.
                                          Rosharon, Tx 77583




cc                                    I
                    HABEAS TRIAL COURT No. 1174911-A
EX PARTE                           §                    IN THE COURT OF
SANTIAGO OLIVARES                  §                   CRIMINAL APPEALS
APPLICANT                          §                      AUSTIN, TEXAS


            MOTION FOR LEAVE TO FILE AN APPLICATION FOR
                 "W R I T    0 F       MAN D.A MUS"

     To the Hon. Abel Acosta/Clerk, of the Court of Criminal Ap-
peals. Comes now Santiago Olivares, TDC inmate # 1607304, and
Pro se applicant seeking leave to file a WRIT OF MANDAMUS, and
in support of motion will show to wit:

                                   I

                        STATEMENT OF FAC'I'£:
     On September 10, 2012, Applicant filed a writ of habeas cor-
pus pursuant to Art. 11.07 of the TCCP., for post-conviction re-
lief. An ORDER DESIGNATING ISSUES(ODI), was signed on September
27, 2012. The ODI failed to order trial counsel to address the
claims in Applicant's 11.07, and has since been stagnant in the
habeas court.
                                II
                APPLICANT'S PURSUIT OF HABEAS RIGHT
     First, Applicant has been extremely patient with the court to
review and process his habeas 11.07, knowing full well of the
court being inundated with cases and habeas writs. However, it
has been over two years since the ODI, and no action has been ta-
ken on this 11.07. Applicant has tried an "Informal Resolution"

(Exhibit A-1), that was sent to the trial court on August 17,
2014. After hearing no response, Applicant then proceeded with a


cc                                 1
:......   ,_)   ...



                      "MOTION TO COMPEL" (Exhibit A-2), sent to the court on October 5,

                      2014, receiving no response or action from the court.

                                                       III
                                      INEFFECTUAL PROCESS OF HABEAS CORPUS

                           Applicant has been diligently patient in the hopes of process-

                      ing and proceeding his ha.beas corpus 11.07. However, 2 years in

                      holding Applicant's 11.07 with no action being taken is well be-
                      yond a violation of AppJicant's Due process rights under habeas

                      corpus.

                           Applicant has tried informal(Exhibit A-1), and formal resolu-

                      tions(Exhibit A-2), to try and reslove this issue. Applicant has

                      also requested for help from the Assistant District Attorney(ADA),

                      (Exhibit A-3 & A-4), who recommended the ODI to the court, with

                      no assistance coming from the ADA.

                           Applicant has claimed "Actual Innocence," and yet the habeas

                      court refuses to act. Applicant's only recourse is help from this

                      honorable court, and its duty to enforce the laws of the Texas

                      Constitution, Art. 11.07 of the TCCP., and the Due process rights

                      of Applicant under the United States Constitution(Please see Man-

                      damus for State & Federal law on Habeas Corpus).

                                                  P R A Y K.R·:'.

                           WHEREFORE, PREMISES CONSIDERED, Applicant prays this Honorable

                      Court will grant·the MOTION FOR MANDAMUS, and ORDER the habeas

                      court to proceed with Applicant's 11.07 within 90 days of re-

                      ceipt of the Mandamus.
                                                                    RESPECTFULLY SUBMITTED

                                                                    L~~-=
                                                                    Santiago Olivares/Pro se
                                                                    TDC# 1607304

                      cc                                 2
                 CERTIFICATE          OF· SERVICE

     I hereby certify that a true and correct copy of the foregoing
MOTION FOR LEAVE, has been mailed on this       ~~      day   of~
                                                              I
201§. To:
Abel Acosta/Clerk            AND ONE COPY 10:      Presiding Judge
Court of Criminal Appeals                          337th District Court
P.O. Box 12308 Capitol Station                     Harris County, Texas
Austin, Texas 78711                                1201 Franklin, 15th floor
                                                   Houston, Tx 77002




Signed on this   ~~     day   of~,              201f.




                                       RESPECTFULLY SUBMITTED



                                       Santiago Olivares/Pro se
                                       TDCJ # 1607304
                                       Darrington Unit
                                       59 Darrington Rd.
                                       Rosharon, Tx 77583




cc                                3
                       HABEAS CASE No. 1174911-A
                        TRIAL COURT No. 1174911




                        In re SANTIAGO OLIVARES
                             R E L AT 0 R




                                  v.



                     PRESIDING JUDGE OF THE
                       337th DISTRICT COURT
                  IN HIS )~'HER OFFICIAL CAPACITY
                          R E S P 0 NDE NT




     P E T I T I 0 N     F 0 R   WR I T     0 F    MA N D A MU S




                       SANTIAGO OLIVARES/PRO SE
                            TDCJ # 1607304
                            DARRINGTON UNIT
                           59 DARRINGTON RD.
                         ROSHARON, TX. 77583




cc                                 i
\
                 IDENTIFICATION OF PARTIES AND COUNSEL

    Santiago Olivares
    TDCJ # 1607304
    Darrington Unit
    59 Darrington Rd.
    Rosharon, Tx 77583
    R E L AT 0 R




    Presiding Judge
    337th District Court
    Acting in His/Her Official Capacity
    Harris County, Texas
    1201 Franklin, 15th floor
    Houston, Tx 77002
    R E S P 0 N D E N T




    Santiago Olivares/Pro se
    TDCJ # 1607304
    Darrington Unit
    59 Darrington Rd.
    Rosharon, Tx 77583
    P R 0   S E




    cc                             ii
                          TABLE OF CONTENTS
Introduction of Parties and Cover Page                              pg.i
Identity of Parties                                                 pg.ii
Table of Context                                                    pg.iii
Index of Authorities                                                pg.iv~


Statement of the Case                                               pg .1 -
                            SUBJECT MATTER
        POINT: Relator's habeas corpus (11.07), has been in trial
               court under ORDER DESIGNATING ISSUES for over two
               years, since September 10, 2012. With no action _
               being taken on the writ.
Statement of Jurisdiction                                           pg.2

Issues Presented                                                    pg. 3'

Statement of facts                                                  pg.4

Summary of the- Arguments                                           pg.S

Argument .                                                          pg/6,7,8
        Relator's point (restated).              pg .6-   ~

Conclusion and Prayer                                               pg.8
Certificate of Service                                              pg.9




cc                                 iii
                          INDEX OF AUTHORITIES
State Cases                                               Page
Ex parte Kerr, 64 S.W.3d 414 (CCA.2002).                 _pg.'7
Ex parte Ramzy, 424 S.W.3d 220 Tex.1968)                  pg.7


Federal       Cases
Barker v. Wingo, 407 U.S.     at,5~1-32 ..                pg. 7
Blackledge v. Allison, 431 U.S. 63, 71 (1977)           . pg. 7
Davis v. Fetchel, 150 F.3d 486                            pg.8
Deter v. Collins, 985 F.2d at 795 (5th Cir.1993)          pg.6
Rheuark v. Shaw, 628 F.2d 297 (5th Cir.1980).             pg.8
Shelton v. Heard, 696 F.2d 1127 (5th Cir.1983)     ..     pg.6.7
St.Jules v. Beto, 462 F.2d 1365 (5th Cir.1972)          . 'pg. 7


State Code
Tex. Code Grim. Proc. 11.04                               pg. 7

Texas Constitution Art. 1 § 12                          . pg.6

Federal Codes
28   u.s.c.    § 1361 .                                 . pg.8




cc                                 iv
                       STATEMENT OF THE CASE

     Relator filed for habeas corpus relief on September ·10, 2012.

State filed its response on September 24, 2012. The Assistant Dis-

trict Attorney(ADA), recognized the severity and meritorious

claims that Applicant raised in his 11.07, such as "Ineffective

Assistance of Counsel"; and "Actual Innocence" etc., that the ADA
filed a "MOTION REQUESTING DESIGNATION'OF ISSUES" to the habeas

trial court(Respondent).

     On September 27, 2012. Respondent in the 337th District Court

signed an ORDER DESIGNATING ISSUES(ODI).
                                       j

     Relator request that Respondent ORDER trial counsel to   ad~   ,

dress the allegations in Relator's habeas writ application by way

of affidavit, so Relator can rebut his proposed answers and hold

an Evidentiary Hearing to address the actual innocence claim.

     If trial counsel is unable to comply with this order; Relator

request Respondent to make a ruling and recommendation to the

Court of Criminal Appeals so his habeas corpus may proceed in a

speedy and effectual process.

     Relator request this within 90 days of Respondent receiving

this ORDER of Mandamus from the Court of Criminal Appeals.




cc                               1
                     STATEM~NT   OF JURISDICTION

     The Court of Criminal Appeals has sole Authority at the State

level to address the issue of Relator's complaint within its jur-

isdictional power.




cc                                 2
                            ISSUE PRESENTED
                                P 0 I NT
         Relator's Habeas Corpus 11.07, has been in the trial
         court under ODI for over TWO years, since September 10,
         2012, with no action being taken on the writ.


     This Honorable Court has the authority and power to force
action to Relator's claim of Respondent taken no action in the
course of review and process of his writ of habeas corpus.
     Relator wishes immediate actidn from this court, forcing
Respondent to act. on his writ of habeas corpus in the interest
of justice and fairness and the course of Due process.




cc                                   3
                        STATEMENT OF FACTS

     Relator filed for Writ of Habeas Corpus challenging the con-

stitutionality of his conviction on September 10, 2012. The state

ADA, requested an ODI on September 24, 2012, which the habeas

trial court(Respondent), granted on September 27~ 2012.

     Relator has been extremely patient with the court in the pro-

cess of his habeas corpus   However, 2 years with no action being

taken on his 11.07 is entirely unexceptable.

     Relator has tried an "Informal Resolution"(Exhibit A-1), that

was sent to Respondent on August 17, 2014, and after hearing noth-

ing, Relator filed a "Motion To Compel"(Exhibit A-2), sent toRe-

spondent on October 5, 2014, and has asked for help from the ADA

who requested the ODI(See Exhibits A-3 & A-4), and has received

no recourse from the ADA or Respondent.

     Relator and Applicant for habeas corpus only recourse to re-

solve this issue, is this Mandamus. Relator will argue as follows.




cc                              4
                     SUMMARY OF THE ARGUMENTS

     POINT OF ARGUMENT: Relator has filed for writ of habeas cor-

pus, claiming "Actual Innocence." The Respondent·has failed to

abide by the TEXAS CONSTITUTION in keeping the remedy speedy and

effectual. Relator has the right of this process, and Respondent

has a duty to uphold this right.

     Two years of Relator's habeas corpus being stagnant in the

trial court, with no action being taken and no responses to Re-

lator's request, is a clear violation of Relator's Due proce~s

rights, and the effective, speedy remedy of the Great Writ of

Habeas Corpus.




cc                                 5
                             ARGUMENT

     Relator and Applicant for Habeas Corpus(11.07), relief,

mailed his writ to the trial court that was received and filed

on September 10, 2012. The response from the ADA, recognized the

merits of Applicant's claims and requested to the habeas court

that Designation of Issues be ordered in their motion that was

delivered on September 24, 2012. The Respondent, agreeing with

the ADA, signed an ORDER DESIGNATING ISSUES on September 27,

2012.

     Relator's habeas writ has been stagnant in the trial court

since September 27, 2012. No action, whatsoever, has been taken

on the 11.07 for over 2 years. Relator and Applicant for habeas

corpus has tried to contact the court through an "Informal Re-
                                              \_.


solution"(Ex.A-1), and a formal resolution with a "Motion To

Compel"(Ex.A-2), with copys sent to the ADA(Ex.A-3 & A-4), ask-

ing for their assistance in processing the   11.07~   with no re-

sponse or recourse from the .State or Respondent.

     This state process of the habeas writ has become "effica-

cious." Shelton, 696 F.2d at 1128 (5th Cir.1983).This "inordi-

nate delay . .    in state review [is] solely attributable to in-

adequate state procedure." Deter v. Collins, 985 F.2d at 795

(5th Cir.1993).

     The Respondent has a duty to uphold the legal process of hab-

eas corpus, and 2 years of stagnation in the trial court is not

what habeas corpus was designed for. The Texas Constitution Art.

1 § 12, states; "laws shall be enacted to render the remedy

speedy and effectual."



cc                               6
}   .
            The TCCP. Art. 11.04 states; "Every provision relating to the

        r   writ of habeas corpus shall be most favorably construed in or-

            der to give effect to the remedy, arid protect the rights of the

            person seeking relief under it." See Ex parte Kerr, 64 S.W.3d

            414, 419 (CCA.2002)("The purpose of a writ of habeas corpus is

            to obtain-a speedy and effective adjudication of a person's right

            to liberation from illegal restraint.")(Citing Blackledge v. Al-

            lison, 431 U.S. 63, 71, 91 S. Ct. 1621 (1977)("[T]he very purpose
            of the writ of habeas corpus [is] to safeguard a pe~son's free-

            dom from detetion in violation of constitutional guarantees.'')

            and Ex parte Ramzy, 424 S.W.2d 220, 223 (Tex.i968)(''the purpose

            of the writ of habeas corpus is to obtain a speedy adjudication

            of a person's right to liberation from illegal restraint").

                 Relator does not have any other recourse to address the sit-

            uation of his habeas. Relator has tried to "assert [] his speedy

            trial right,'' Barker v. Wingo, 407 U.S. at 531-32, with the infor-

            mal and formal resolutions(Ex. A-1, A-2, A-3, A-4), that Relator

            has sent to Respondent and the ADA.

                 Relaior's mandamus request is the last of his state remedies

            to try and   ~ove   this habeas process that is suppose to be speedy

            and effectual. The Fifth Circuit has found that unexplained de-

            lays of two years are presumptively prejudicial. See e.g., Shel-

            ton v. Heard, 696 F.2d 1127, 1129 (5th Cir.1983); St.Jules v.

            Beto, 462 F.2d 1365, 1366 (5th Cir.1972)(Stating that seventeen

            month delay in state habeas court made exhaustion     requi~ement

            m~aningless).




            cc                                  7
     The delay of over two years, is of no fault of Relator/Ap-
plicant, and exceeds the limits of Due process that the Fifth
Circuit recognize as excessive. See e.g.-, Rheuark v. Shaw, 628
F.2d 297, 302 (1980).
     Relata~   believes he has established (1) a clear right to
relief; (2) a clear duty by the judge to do the act requested,
and (3) the lack of any other adequate [State] remedy. 28 U.S.C.
§ 1361. Davis v. Fecthel, 150 F.3d 486.


                          C 0 N C L U S I 0 N
     Relator believes that he is entitled to Mandamus relief,
and has thoroughly showed this court that he has no other remedy
for his habeas corpus to proceed.


                              P R AYE R
     WHEREFORE, PREMISES CONSIDERED, Relator prays for Mandamus
relief from this Honorable Court. And ORDER Respondent to proceed
~orward   on Relator's 11.07 within 90 days of receipt or Mandamus.




                                       RESPECTFULLT SUBMITTED



                                       Santiago Olivares/Pro se
                                       TDCJ # 1607304
                                       Darrington Unit
                                       59 Darrington Rd.
                                       Rosl}aron, Tx 77583



cc                                 8
-   .


                                 CERTIFICATE           OF   SERVICE

                     I hereby certify that a true and correct copy of the fore-
                going WRIT OF MANDAMUS, has been mailed on this Ge~               day of

                ~Af'         ,   201f. To:

                Abel Acosta/Clerk            AND ONE GOff TO;     Presiding Judge
                                                                  337th District Court
                Court of Criminal Appeals                         Harris county, Texas
                P.O. Box 12308 Capitol Stati6n                    1201 Franklin, 15th floor
                                                                  Houston, Tx 77002
                Austin, Tx 78711




                Signed on this   rfZ!f.   day of   ~          , 201f.




                                                       RESPECTFULLY SUBMITTED

                                                       .L_~r2~
                                                       Santiago Olivares/Pro se
                                                       TDCJ # 1607304
                                                       Darrington Unit
                                                       59 Darrington Rd.
                                                       Rosharon, Tx 77 583




                cc                                 9




        \
            \
                                          A T T E NT I 0 N
'\
     To: Hon. Court Clerk
         337th District Co~rt
         Ha~~is-County-, -Texas- --
         f201 Franklin, 15th floor
         Houston, Texas 77002

     Re: Santiago Olivares
         TDC#.1607304
         Darrington Unit
         59 Darrington Rd.
         Roshar6n, Texas 77583

         Pertaining to writ of Habeas Corpus 11.07 No.1174911-A

            To Honorable Court Clerk,
         Enclosed you will find an "INFORMAL RESOLUTION" concerning the
         status of my 11.07. I would like you to                           ~BRING      THIS LETTER TO
        THE ATTENTION OF THE COURT/JUDGE, so that he will have knowl-
        edge of the situation and status of the said 11.07. This let-
         ter__t~-   _§.~lf   .eJCPl-1!I1i!1:_QJ;y_._ In___the__ int_e_r_e_s t __of__jus_ti_e__e ___ &_fairnes_s_._
            Your time and consideration into this matter is greatly ap-
        preciated.


                                                                       SINCERELY YOURS
                                                                   RESPECTFULLY SUBMITTED


                                                                  .L~ c?~                                 fJ-tr-/f
                                                                  Santiago Olivares/Pro se
                                                                  TDC# 1607304--~----




                                                                  Darrington Unit
                                                                  59 Darrington Rd.
                                                                  Rosharon, Tx 77583
       cc

                                                        I
                                 NO. 1174911-A
 EX PARTE                               §                         IN THE 337th
_ SAN'rlAGQ OLIVARES ...                §    .                  DISTR-ICT COUR-'f-

APPLICANT                               §                HARRIS COUNTY, TEXAS
                                        §

                  I N F 0 R MA L        R E S 0 L UT I 0 N

                                        I

   · On September 10, 2012. Applicant filed a writ of Habeas Corpus pursuant to
Art. 11.07 of the TOCP.,   for post-conviction relief.
                                       II
   On Septemeber 24, 2012. The Assistant District Attorney(ADA), for Harris
county, ~ized the severity and meritorious claims that Applicant raised in
his 11.07. Such as: "Ineffective Assistance of Counsel"; and "Actual Innocence"
etc., that the ADA filed a 'Mn'ION REQUESTING DESIGNATION OF ISSUES" to the Ha~­
beas trial court.
                                      III
   On September 27, 2012. The Presiding Judge in the ·337th pistrict Court(ha-:-
beas .trial court), signed an ORDER DESIGNATING ISSUES(ODI).
                                        IV
   Applicant has been extremely patient in the court's process of his 11.07.
However, it is approaching 2 years since the ODI, and no order has been sent
to trial counsel to address Applicant's merits, nor has an order_~been ·issued
for an Evidentiary Hearing to resolve Applicant's 11.07 claims.
                                        v
   The TEXAS OONSTTIUITON Art. 1 § 12 HABEAS OORPUS states: "laws shall be en-
acted t9 rend_e_r_the_r_emedy__ speedy_and-eff ectua-1-.~As-this-Hene:r:able-eeur-t-can--------­
see, Applicant's 11.07 has not been "speedy and effectual." Id., either due to
oversight, misplacement, or sheer neglect. Applicant PRAYS thi's Honorable court
will expedite and resolve this issue in an expedient manner.
                                          CERTIFICATE OF SERVICE
                                                                 ~
~--······.
                  I hereby certify that on this          /   T        day of   Autfvsf-
                                                                                                            A T T E NT I 0 N
 To: Hon. Court Clerk
     337th District Court
     Harris County, Texas
     1201 Franklin, 15th floor
     Houston, Texas 77002
 Re: Santiago Olivares
     TDC# 1607304
     Darrington Unit
     59 Darrington Rd.
     Rosharon, Texas 77583

 Pertaining to Writ of Habeas Corpus 11.07 No.1174911-A
     To Honorable Court Clerk,
 Enclosed you will find a "MOTION TO COMPEL" the trial court to
act on his habeas corpus (11.07). Being incarcerated, I rely on
your duty as court clerk to BRING THIS MOTION TO THE ATTENTION OF
THE COURT/JUDGE, so that he/she will have knowledge of the situa-
tion and status of this 11.07. In the interest of justice and
fairness, your time and consideration into this matter is greatly
appreciated.


                                               SINCERELY YOURS
                                          RESPECTFULLY SUBMITTED
Signed on       /12-5-/C/
            '


                                          Santiago Olivares/Pro se
                                          TDC # 1607304
                               ,          Darr_ing_ton J.Jntt __________________ ----
                        ------------------59 Darrington Rd.        ,
                                          Rosharon, Tx 77583




cc                                  I
                                              NO. 1174911-A
'·
               EX PARTE                                §                          IN THE 337th
i
·/
               SANTIAGO OLIVARES                       §                        DISTRICT COURT
               APPLICANT                               §                HARRIS COUNTY, TEXAS
                                                       §



                     MOTION TO COMPEL TRIAL COURT TO PROCEED ON APPLICANT'S
                   STATE HABEAS CORPUS (11.07), UNDER THE TEXAS CONSTITUTION
                         ART. I § 12, AND THE UNITED STATES CONSTITUTION


                   Comes Now, SANTIAGO OLIVARES, Pro se Applicant for writ of
               habeas corpus, and brings attention to compel this court to act
               on his 11.07 habeas in the interest of justice and fairness, and
               Due process of State and Federal law.

                                                       I
                                           STATEMENT OF FACTS
                   On   Septem~er   10, 2012. Applicant filed a          ~rit   of habeas cor-
              pus pursuant to Art. 11.07 of the TCCP., for post-conviction re-
               lief. On September 24, 2012. The Assistant District Attorney(ADA),
              for Harris County, recognized the severity of Applicant's habeas
              claims, e.g. "Ineffective Assistance of Counsel"; and "Actual In-
              nocence" ect., that the ADA filed a "MOTION REQUESTING DESIGNATION
              OF ISSUES" to the habeas trial court.
     --------------·-------------·-----------------------------·---------
                   On September 27, 2012. The presiding Judge in the 337th Dis-
               trict Court(habeas trial court),            ~greed   with the ADA, and signed
              an ORDER DESIGNATING ISSUES(Obi).




              cc                                   1
                                                    II
.I
     )                                   NO ORDER FROM THE COURT
 ·,
'•                    The ODI from the habeas court failed to order trial counsel
                  to address the merits in Applicant's 11.07, nor has the court or-
                  dered an Evidentiary Hearing to resolve the habeas claims. Appli-
                  cant has been extremely patient in the process of his 11.07.
                      However, it has been 2 years since the filing of his 11.07
                  and ODI, with no progress being advanced in the process of his
                 habeas corpus.

                                                   III
                                     RIGHTS & LAWS OF HABEAS CORPUS

                      First: The Texas Constitution Art. I § 12 Habeas Corpus states;
                 "laws shall be enacted to render the remedy speedy and effectual."
                 As this Honorable Court can see, Applicant's 11.07 has not been
                 "speedy and effectual." Id., ,:ei-ther due to oversight, misplacement,
                 or sheer neglect.
                      Second: Art. 11.04 Tex. Code Crim. Proc. states;("Every provi-
                 sion relating to the writ of habeas corpus shall be most favorably
                 construed in order to give effect to the remedy, and protect the
                 rights of the person seeking relief under it."); See Ex parte Kerr,
                 64 S.W.3d 414, 419 (CCA.2002)C"The purpose of the writ of habeas
                 corpus is to obtain a speedy and effective adjudication of a per-
                                                                 .~-------------- ---~~~-   --   ~-
                                                                                                      --------
         -----,--son 'srTgh-t-·ra-Tiberad.-on -fr-c;·;;--illegal restraint.") (citing Black-

                  ledge·v. Allison, 431 U.S. 63, 71, 91 S. Ct. 1621 (1977)("[T]he
                 very purpose of the writ of habeas corpus [is] to safeguard a per-
                 son's freedom from detention in violation of constitutional guar-
                 antees.") and Ex parte Ramzy, 424 S.W.2d 220, 223 (1968)("the pur-


                cc                                  2
      pose of the writ of habeas corpus is to obtain a speedy adjudica-
      tion of a person's right to liberation from illegal restraint").

                                           IV
                               DUTY OF THE COURT
           As Applicant has shown herein, it is the duty of this court
      to abide and enforce these laws. Applicant has clai~ed ''ACTUAL IN-
      NOCENCE" in his habeas corpus, yet his 11.07 in the State court
      has not been "efficacious." Shelton, 696 F.2d at 1128 (5th Cir.
      1983). This "inordinate delay . • . in state review [is] solely
      attributable to inadequate state procedure.'' beter v. Collins,
      985 F.2d at 795 (5th Cir.1993).

                                        v
                                   CONCLUSION

           Applicant prays this Honorable Court will immediately ORDER
     6d~n§~l t6 address the issues in his habeas corpus, and hold an

     Evidentiary Hearing to address the issue of his "ACTUAL INNOCENCE"
     claim.

                                  P R A Y E R

           WHEREFORE, PREMISES CONSIDERED, Applicant prays for immediate
     action on his 11.07 habeas corpus in the interest of justice and
     fairness.

                 ____________________________RESJ~ECTEULLY_SUBMITTED--------------
-------------                                   ~~~



                                                 Santiago Olivares/Pro se
                                                 TDC # 1607304
                                                 Darrington Unit
                                                 59 Darrington Rd.
                                                 Rosharon, Tx 77583


      cc                               3
                               C E R T I F I CAT E                          0 F     S ERV I CE

                     I do'hereby certify that a true and correct copy of the above
              and foregoing pleading will be served by placing it in the TDC
---------Darrington Unit mafring system, postage paid, on this                                   ~~d~a-y~---­
              of !?(~~               , 2014, addressed to:

              Presiding Judge
              337th District Court
              Harris County, Texas
              1201 Franklin, 15th floor
              Houston, Texas 77002



              Signed on this ~1Z                 day of      ~..er,                  2014.




                                                                                  RESPECTFULLY SUBMITTED


                                                                               ·~~
                                                                                  Santiago Olivares/Pro se
                                                                                  TDC # 1607304
                                                                                  Darrington Unit
                                                                                  59 Darrington Rd.
                                                                                  Rosharon, Tx 77583




- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --·   ···-   -- -------               ·----- -----·--.




             cc                                                 4
·~·
                                A T T E NT I 0 N
  To: Joshua Reiss /Presiding ADA
      Assistant District Attorney
      Harris--County;- Texas------
      1201 Franklin, Sui 1:e 600
      Houston, Texas 77002

  Re: Santiago Olivares
      TDC# 1607304
      Darrington Unit
      59 Darrington Rd.
      Rosharon, Tx 77583

       Pertaining to Writ of Habeas Corpus 11.07 No. 1174911-A

          Dear Joshua Reiss/Presiding Assistant District Attorney~
       Enclosed is a copy of the "INFORMAL RESOLUTION" that has been sent to the
       trial habeas court in the hopes of resolving the claims in the 11.07.
       Any help that could be facilitated from your office to expidite the con-
       cerns addressed ih the 11.07 will be greatly appreciated.




                                                      SINCERELY YOURS
                                                              &
                                                 RESPECTFULLY SUBMITTED


                                                 ~~--4u ~                      f8- H_,-/1/
                                                 Santiago Olivares/Pro se
                                                 TDC# 1607304
                                                 Darrington Unit
                                                 59 Darrington Rd.
                                                 Rosharon, Tx 77583



  cc                                     I
                          AT T E NT I 0 N
To: Presiding Assistant District Attorney
    Harris County~ Texas
    1201 Franklin, Suite 600
    Houston, Texas 77002

Re~   Santiago Olivares
      TDC 1'f. 1607 304
      Darrington Unit
      59 Darrington Rd.
      rlosharon~ Texas 77583


      Pertaining to writ of habeas corpus 11.07 NOo        1174911~A

      Dear Assistant District      Attorney~

Enclosed is a copy of a    11
                                t·10TION TO COMPEL" the trial court to act
on my habeas corpus, This motion is self-eJcplanatory ~ and shmvs
that the state process of the 11..07 has been ineffectual. This
motion is to exhaust state issues and procedures. If no recourse
becomes of this motion, a Mandamus        wil~   ensue, and then by-pass-
ing state exhaustion will be necessary for federal review.

      This office has asked this court for an ORDER DESIGNATING IS-
SUES, and yet has failed to facilitate in the process of this ha-
beas. I have sent a copy of an HINFORMAL RESOLUTION" to this           of~

fice on 8/17/14 9 that was sent to the habeas court, and still no
action has been taken. Applicant asks once again for help from
this office to move forward the process of my habeas corpus 11.07.


                                         SINCERELY YOURS


                                         Santiago Olivares
                                         TDC t~ 1607 304
                                         Darrington Unit
                                         59 Darrington Rd.
 cc                                      Rosharon, Tx 77583


                                   I